188 F.2d 360
In the Matter of EAGLE FROSTED FOODS CORP., Bankrupt.Samuel Franklyn Woodcock, Claimant, Appellant.Isaac D. Short, 2nd, Trustee, Appellee.
No. 10356.
United States Court of Appeals Third Circuit.
Argued April 16, 1951.Decided April 25, 1951.

James M. Tunnell, Jr., Georgetown, Del., on the brief), for appellant.
Daniel J. Layton, Georgetown, Del., for appellee.
Before McLAUGHLIN, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the District Court which had in turn affirmed an order of the Referee in Bankruptcy.  93 F.Supp. 414.


2
Our own independent examination of the record satisfies us that the court below was correct in concluding that the Referee's decision, in addition to being not clearly erroneous, had ample evidence to sustain its findings of fact and conclusions of law.